department of the treasury internal_revenue_service washington d c tax ex e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n form_1120 contact person contact number identification_number tax years all years form required to be filed employer_identification_number release number release date date date uil dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely department of the treasury internal_revenue_service washington d c fax number contact person identification_number employer_identification_number contact number date date uniform issue list no legend a b m n o dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below you were formed on date as a nonprofit corporation in the state in which you are located your articles of incorporation state this corporation is organized for the specific and primary purpose of benefiting performing the functions of or carry out the purposes of that class of publicly supported organizations including m that are described in sec_501 and sec_509 or of the internal_revenue_code the code and that engage in charitable activities which are consistent with the charitable purposes of m your articles lack a dissolution clause the statutes applicable to nonprofit_corporations in the state in which you were incorporated satisfy the provisions of sec_1_501_c_3_-1 of the regulations with regard to distribution of assets upon dissolution you support and benefit m through contributions to a donor_advised_fund established with m m is an organization described in sec_501 of the code and is classified as an organization described in sec_509 and sec_170 in addition to supporting m you provide support to other publicly supported organizations initially you were governed by a five member governing board three of the directors were appointed by m your founders a and b served as the two remaining directors your founders are disqualified persons with respect to you currently you are governed by a three member governing board m appoints two of your directors b serves as your third director your initial funding from a and b consisted of cash and a interest in a limited_partnership in n the limited_partnership your ownership_interest in the limited_partnership is your primary asset at the end of the limited_partnership_interest constituted greater than of your total assets the limited_partnership was formed on date to provide centralized_management of various investments and business activities the limited partnership’s sole asset real_estate was sold and the funds were used to provide loans which are described below currently you and b serve as limited partners holding a and ownership_interest respectively o serving as the general_partner the general_partner holds the remaining interest o is a limited_liability_company the llc sec_3 01a of the certificate of limited_liability_company provides that the llc in its capacity as general_partner of the limited_partnership will act in a manner deemed to be in the best interest of the llc a and b each hold a ownership_interest in the llc through their ownership_interest a and b control the llc the llc in its capacity as general_partner of the limited_partnership controls the limited_partnership with respect to the governance and operation of the limited_partnership the partnership_agreement provides in pertinent part that all decisions regarding the conduct of the business of the limited_partnership will be made by the general_partner who has the exclusive right and full authority to manage conduct and to operate the limited_partnership business and its investment activities or to bind the limited_partnership to any obligation or liability whatsoever no limited_partner has the right to withdraw from the partnership or to receive a return of any of its contributions to the limited_partnership until the limited_partnership is terminated no limited_partner has the right or power to cause the dissolution and winding up of the limited_partnership by court decree or otherwise the general_partner is not required to distribute cash in each year in an amount greater than one percent of the net asset value of the limited_partnership assets other than an amount sufficient to pay income_tax or unrelated_business_income_tax that a limited_partner is required to pay because of the distribution cash distributions are made on a pro_rata basis your application_for exemption signed on date indicates that you had dollar_figure in assets as of that date dollar_figure in cash and an interest in the limited_partnership which you valued at dollar_figure section dollar_figure of the limited_partnership agreement grants the llc as general_partner the right to loans funds of the partnership without the approval of the limited partners during dollar_figure of your assets was distributed to your founders in the form of loans made by the limited_partnership an entity controlled indirectly by your founders the loans are described below pursuant to a promissory note dated date a and b borrowed dollar_figure from the limited_partnership in a second promissory note signed on date the limited_partnership agreed to loan a and b an additional dollar_figure the terms of the promissory notes are identical the loans are due in the annual rate of interest i sec_2 ½ no payments on the principal or the interest are due prior to the promissory notes provide that repayment cannot occur sooner than years from the date the notes were signed to date your founders have made no payments on the principal of the promissory notes interest payments totaling dollar_figure have been made over the ¼ years the loans have been in effect these payments resulted in an average annual rate of return on your investment in the limited_partnership of this figure was arrived at by dividing the total interest payments dollar_figure by dollar_figure the total value of the limited_partnership based on your figures which resulted in a total of rate of return over ¼ years divided by the ¼ years the loans have been in effect equals an annual rate of return of the loans described above are secured_by a life_insurance_policy on the life of b which was purchased on date the policy a term life_insurance_policy has a face value of dollar_figure the policy was converted to a whole life policy on date the face value remained the same b is the owner of the policy b’s revocable_living_trust is the beneficiary the annual premiums for the policy are dollar_figure the benefits are payable upon b’s death or at the maturity_date july whichever comes first currently the life_insurance_policy used as collateral on the dollar_figure in loans has a cash_surrender_value of dollar_figure you furnished a policy pledge agreement the agreement’ dated june 14th regarding the whole_life_insurance policy the agreement between a and b and the limited_partnership provides that a and b will pay the premiums to keep the policy in full force and effect a and b have no right to change the beneficiary of the policy pledge the policy as collateral borrow from the policy or to exercise any other incident_of_ownership with respect to the policy without the express written consent of the lender if b dies prior to the expiration of the year restriction on repayment that appears in the promissory notes repayment funds are to be placed in an escrow account until expiration of the restriction_period a and b may substitute other collateral for the life_insurance policies although substitution cannot be made without the approval of the limited_partnership the approval shall not be unreasonably withheld c law sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code describes in part an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization must be organized and operated to serve a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_67_5 1967_1_cb_123 the service found that an organization controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the organization the organization owned common_stock that paid no dividends of a corporation controlled by the organization’s creator and his family the service held that the foundation was operated for a substantial non- exempt_purpose and served the private interest of the creator and therefore was not entitled to exemption under sec_501 of the code the not more than an insubstantial part of its activities standard of sec_1_501_c_3_-1 of the regulations can be understood by reference to better business bureau v united_states 316_us_279 which held that an organization which engaged in some educational activity but pursued nonprofit goals outside the scope of the statute was not exempt under sec_501 of the code the court stated that an organization is not operated exclusively for charitable purposes if it has a single noncharitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations which further goals outside the scope of sec_501 in best lock corporation v commissioner 31_tc_620 the court upheld the denial of recognition of sec_501 status of an organization that loaned funds to members of the founder’s family even though the loans were repaid the court determined that loans to family members and unsecured loans to friends of the founder and his family promoted private rather than charitable purposes in 412_f2d_1197 ct_cl and in 71_tc_102 the courts found that the very existence of a private source of loan credit from an organization’s earnings may itself amount to inurement see also 73_tc_196 aff’d 631_f2d_736 7th cir in 893_f2d_529 2d cir the appellate court affirmed the tax court’s holding that loans extended on advantageous terms to its founders or to an entity controlled by them indicates private_inurement in orange county the loans were interest-free and while some payments were made the repayments did not match the loan amounts and there was no evidence in the record that the full amount_loaned would ever be repaid rationale as owners a and b control the llc control of the limited_partnership is vested in the llc acting in its capacity as the general_partner as a limited_partner you are not permitted to participate in the management or decision-making of the limited_partnership you are not in a position to influence the timing of the sale or disposition of any investment or assets of the limited_partnership and are therefore not in a position to control the timing of the realization of any capital_gains that may arise from such a sale or disposition you do not have the right to withdraw from the partnership or to receive a return of any of your contributions to the limited_partnership until the limited_partnership is terminated you have no control_over when the limited_partnership will be terminated the provisions of the limited_partnership agreement severely restrict the control that you as a limited_partner may exercise and grant significant control and management powers to the general_partner a and b through their joint_ownership of the llc control it as noted above the llc in its capacity as the general manager controls the limited_partnership thus through these artificial entities created by a and b a and b control your primary asset your ownership_interest in the limited_partnership through their indirect control of your primary asset a and b indirectly control you a and b contributed assets to you that they valued at approximately dollar_figure by manipulating the artificial entities they regained control and use of dollar_figure of the funds that they originally contributed to you thus like the organization described in revrul_67_5 you are operated to enable a and b to engage in financial activities that are beneficial to them but detrimental to you a and b caused the limited_partnership to enter into loan agreements that were extremely beneficial to them but detrimental to you as it put the value of your ownership_interest in the limited_partnership at risk as a limited_partner who holds a ownership_interest you had no control_over whether these loans would be made a and b acting indirectly as the general_partner approved these loans without input from you the loans which now constitute of your assets were secured_by collateral which has no monetary value the promissory notes provide for a below market interest rate the average annual rate of return on the loans i sec_1 well below the market rate at the time the loans were entered into the promissory notes prohibit repayment for years from the dates the notes were signed see also best lock corporation supra loans to family members might be considered made for personal purposes regardless of whether they are repaid founding church of scientology v united_states supra and church in boston v commissioner supra the very existence of a private source of loan credit from an organization’s earnings may itself amount to inurement like the organization described in orange county the loans issued to a and b by the limited_partnership puts the value of your primary asset at risk and results in private_inurement there have been no repayment of principal and only a negligible amount of interest_paid there is no evidence that the loans will be repaid in the event of nonpayment the limited_partnership has no recourse since the collateral used to secure the loans has no monetary value an organization must establish that it operates exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature an organization is not operated exclusively for exempt purposes if its net_earnings inure in whole or in part to the benefit of private individuals see better business bureau v united_states supra you were formed to operate for the benefit of a and b thus your primary purpose results in private benefit and inurement to a and b accordingly you serve a private rather than public purpose based on the information provided in your form_1023 and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 of the code you have not shown that your assets do not inure to any private individual in fact your application demonstrates you operate for the benefit of a and b sec_509 law sec_509 of the code defines the term private_foundation as an organization described in sec_501 other than organizations described in sec_509 or sec_509 provides that the term private_foundation does not include an organization that a is organized and operated exclusively for the benefit of to perform the function of or to carry out the purposes of one or more organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or c is not be controlled directly or indirectly by one or more persons who would be disqualified persons as defined in sec_4946 if the organization were a private_foundation other than foundation managers as defined in sec_4946 and organizations described in sec_509 and sec_1_509_a_-4 of the regulations provides that an organization is organized exclusively for one or more purposes specified in sec_509 of the code only if its articles of organizations i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of purposes set forth in sec_509 iii state the specified publicly supported organizations and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations stated in its articles of organization sec_1_509_a_-4 of the regulations provides that in order to meet the requirements of sec_509 an organization must be organized and operated exclusively to support or benefit one or more specified publicly supported organizations the manner in which the publicly supported organizations must be specified in the articles for purposes of sec_509 a will depend upon whether the supporting_organization is operated supervised or controlled by or supervised or controlled in connection with such organizations or whether it is operated in connection with such organizations sec_1_509_a_-4 of the regulations provides in pertinent part that an organization which is operated supervised or controlled by a supported_organization may specify that organizations by class or purpose and which include the supported organizations without designating such organizations by name or publicly_supported_organization which are closely related in purpose or function to those publicly supported organizations referred to in subdivision i a of this subparagraph without designating such organization by name example m is an organization described in sec_501 which was organized example x is an organization described in sec_501 which operates for the sec_1_509_a_-4 contains two examples that illustrate how a class or purpose is specified benefit of institutions of higher learning in the state of y x is controlled by these institutions within the meaning of paragraph g of this section and such institutions are all sec_509 organizations x’s articles will meet the organizational_test if they require x to operate for the benefit of institutions of higher learning or educational organizations in the state of y without naming each institution x’s articles would also meet the organizational_test if they provided for the giving of scholarship to enable students to attend institutions of higher learning but only in the state of y and operated by representatives of n church to run a home for the aged m is controlled within the meaning of paragraph g of this section by n church a sec_509 organization the care of the sick and the aged are long standing temporal functions and purposes of organized religion by operating a home for the aged m is operating to support or benefit n church in carrying out one of its temporal purposes thus m’s articles will meet the organizational_test if they require m to care for the aged since m is operating to support one of n church’s purposes without designating n church by name sec_1_509_a_-4 of the regulations provides in pertinent part that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making of payments to or for_the_use_of the specified publicly_supported_organization sec_1_509_a_-4 of the regulations provides in pertinent part that a supporting_organization is not required to pay over its income to the publicly_supported_organization in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph sec_4946 of the code provides in pertinent part that a disqualified_person is a person who is a substantial_contributor to a foundation sec_1_509_a_-4 of the regulations provides in pertinent part that under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of a substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization thus if the governing body of a foundation is composed of five trustees none of whom has veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization’s holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting_right with respect to stocks in which members of the governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization revrul_80_207 1980_2_cb_193 held that an organization with a 4-person-board consisting of a substantial_contributor and two employees of a corporation owned over percent by the substantial_contributor was indirectly controlled by disqualified persons and was not a supporting_organization under sec_509 of the code the service stated that because one of the organization’s directors was a disqualified_person and neither the disqualified_person nor any other director had a veto power over the organization’s actions the organization was not directly controlled by a disqualified_person under sec_1_509_a_-4 of the regulations however in determining whether an organization is indirectly controlled by one or more disqualified persons one circumstance to be considered is whether a disqualified_person is in a position to influence the decisions of members of the organization’s governing body who are not themselves disqualified persons rationale your articles identify the organizations you were formed to support and benefit as publicly supported organizations described in sec_501 of the code that engage in charitable activities which are consistent with the charitable purposes of m m is a grant making foundation thus the class that you identify includes any publicly_supported_organization described in sec_501 that has at any time provided or will in the future provide grants to qualified organizations this covers a large portion of the sec_501 universe examples of classes and purposes that are sufficiently limited in scope appear at sec_1_509_a_-4 of the regulations in example the supported organizations are identified by class institutions of higher learning in a particular state in example the supported_organization is identified by purpose care of the sick and elderly the purpose listed in the articles is one of the purposes of the supported_organization a church the class of organizations specified in your articles of incorporation is broader than the class of organizations contemplated by the regulations accordingly you fail to satisfy the requirements of sec_1_509_a_-4 of the regulations you are not organized to benefit one or more specified publicly supported organizations you have no dissolution clause in your articles of incorporation the statute regarding distribution of assets in the event of dissolution in the state in which you were incorporated does not prohibit distribution of your assets to organizations other than the specified publicly supported organizations accordingly you fail to satisfy the requirements of sec_1 a - c iv of the regulations you fail to meet the organizational_test described at sec_1_509_a_-4 of the regulations for the reasons stated above during of the value of your assets primarily your ownership_interest in the limited_partnership was distributed to a and b through the issuance of a loan by the limited_partnership accordingly you do not engage solely in activities that support or benefit m the use of your assets was not limited to supporting or benefiting permissible beneficiaries thus you fail to satisfy the operational_test described at sec_1_509_a_-4 when determining whether control by disqualified persons exists all pertinent facts and circumstances will be taken into consideration such as the nature diversity and income yield of an organization’s holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting_right with respect to stocks in which members of the governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization there is no diversity in your assets you have a small amount of cash and a interest in the limited_partnership your primary asset the annual yield on your investment i sec_1 far below the average rate of return for other investments you might have chosen you have no right to withdraw from the limited_partnership without the indirect approval of your founders you have no voting rights with respect to the limited_partnership the limited_partnership is controlled indirectly by your founders though their ownership_interest in the llc the general_partner of the limited_partnership by the terms of sec_3 01a of the certificate of limited_liability_company the llc is required to act in its own best interest and thus the best interest of a and b this is evidenced by the fact that a and b caused the limited_partnership to enter into loan agreements that were extremely beneficial to them but detrimental to you as it put the value of your ownership_interest in the limited_partnership at risk the loans which now constitute of your assets were secured_by collateral which has no monetary value and provide for a below market interest rate as shown by the above facts you are indirectly controlled by a and b disqualified persons with respect to you see sec_1_509_a_-4 of the regulations based on our analysis of your activities and in light of the applicable law we have determined you do not qualify for tax exemption as an organization described in sec_501 of the code even if we determined that you were described in sec_501 you would be a private_foundation and not a supporting_organization under sec_509 of the code you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code conclusion you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter internal_revenue_service te_ge se t eo ra t x xxxxxxxxxxxxxxx constitution ave n w washington dc sincerely lois g lerner director exempt_organizations rulings agreements
